DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1, 3‐11, 13‐16, and 18‐20 is/are pending.
Claims 2, 12 and 17 are canceled.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1, 4, 11, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriel et al (US2014/0232871) in view of Wang et al (US2017/0256068) and further in view of Murad et al (US2019/0228235).

Regarding claims 1, 11 and 16, Kriel teaches a method comprising:
receiving image data from a device mounted in a vehicle;
(Kriel, Fig. 1, vehicle 100, a camera 114, and a camera mount 116)

presenting the alignment template in a user interface of the device as an overlay on the image data,
(Kriel, Figs. 1-4, “For calibrating the camera 114, that is, to place the camera 114 in the desired position, the operator manually adjusts the height and orientation of the camera 114 to superimpose and align the current pattern (Pc) on the marker pattern (Pm)”, [0017]; “The grid lines (L) is overlaid on the image data captured by the camera 114”, [0015])
wherein the alignment template comprises
	a first guideline 
(Kriel, Figs. 1-4, “the controller 112 may also provide a plurality of virtual grid lines (L) which are super imposed on the displayed video feed of the image data”, [0013])
	a second guideline comprising a cross-hair shape and included at a center region of the image data for determining a target alignment of the device to capture images from the vehicle for an application; and
(Kriel, Figs. 1-4, “the grid lines (L) is a cross-hair overlaid on the video feed. The operator can approximate the position and location of the object 120 based on the overlaid cross-hair”, [0013]; e.g., the 10m grid line can be a cross-hair in the center region of the video image)
processing the image data against the alignment template to determine an alignment of the device in relation to the target alignment.
(Kriel, Figs. 2-4, “The controller 112, in turn, may process the image data and send a video feed to the display screen 110 for displaying the field of view 118. In addition, the controller 112 may also provide a plurality of virtual grid lines (L) which are super imposed on the displayed video feed of the image data. The grid lines (L) enable the operator to estimate the distance of the objects, such as the object 120, in the field of view 118”, [0013])
	Kriel does not explicitly disclose but Wang teaches:
	generating an alignment template using a machine learning model;
(Wang, Fig. 5; “the image alignment unit 220 estimates a camera pose of an input image 313 based on at least one learned feature database (e.g., a learned feature database 320 trained by the training system 190 in the training phase) to localize its camera pose, and aligns the input image 313 to a desired camera pose to produce an aligned image 360”, [0051]; “the image alignment unit 220 determines a single 3D rectangular surface 355 to utilize as an approximated bounding box for all fine-grained object categories”, [0055]; bounding box 355 is an alignment template for a particular object (a POS terminal 50) based on a machine learning model, and is used for aligning  image 313)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the system or method of Kriel in order to automatically align an image based on a particular feature in the image using a neural network for determining a correct alignment of the particular feature. The combination of Kriel and Wang also teaches other enhanced capabilities.
	The combination of Kriel and Wang does not explicitly disclose but Murad teaches:
	a first guideline overlying a vehicle structure included at a lower portion of the image data;
(Murad, Fig. 5; the alignment guidelines 84 may extend to reach the rear portion 18-1 of the rear bumper 18 (a vehicle structure) in the bottom portion of the image, [0058, 0060-0063])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Murad into the modified system or method of Kriel and Wang in order to accurately align a captured image in reference to a fixed vehicle reference structure. The combination of Kriel, Wang and Murad also teaches other enhanced capabilities.

Regarding claims 4, 14 and 19, the combination of Kriel, Wang and Murad teaches its/their respective base claim(s).
The combination further teaches the method of claim 1,
wherein the processing of the image data is performed using the machine learning model, and
wherein the machine learning model includes a deep neural network.
(Wang, see comments on claim 1; “Conventionally, labeling/localizing discriminative parts is performed using either manual parts annotation or image segmentation, and learning appearance descriptors is performed using a multi-layer deep neural network”, [0003, 0019])

Claim(s) 3, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriel et al (US2014/0232871) in view of Wang et al (US2017/0256068) and further in view of Murad et al (US2019/0228235), Leleve et al (US2007/0165909) and Ribble et al (US9794552).

Regarding claims 3, 13 and 18, the combination of Kriel, Wang and Murad teaches its/their respective base claim(s).
The combination does not expressly disclose but Leleve teaches the method of claim 1,
wherein the device is mounted to a rear view mirror of the vehicle facing out through the windshield, and
(Leleve, Fig. 2, “the camera is installed behind the windscreen, under the central rear-view mirror”, [0010, 0060])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Leleve into the modified system or method of Kriel, Wang and Murad in order to enable an in-door type camera for a low cost implementation. The combination of Kriel, Wang, Murad and Leleve also teaches other enhanced capabilities.
The combination of Kriel, Wang and Murad and Leleve does not expressly disclose but Ribble teaches:
wherein the vehicle structure is a hood of the vehicle.
(Ribble, Fig. 2, “bottom of field of view line 204”, c4:10-15; “determine calibration parameters describing the location of the bottom of the field of view (e.g., where the vehicle hood blocks the view of the road)”, c2:45-50)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ribble into the modified system or method of Kriel, Wang and Murad and Leleve in order to align a captured front-view image in reference to the front hood of a vehicle. The combination of Kriel, Wang, Murad, Leleve and Ribble also teaches other enhanced capabilities.

Claim(s) 5-8, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriel et al (US2014/0232871) in view of Wang et al (US2017/0256068) and further in view of Murad et al (US2019/0228235) and Cluff et al (US2014/0168377).

Regarding claims 5, 15 and 20, the combination of Kriel, Wang and Murad teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the presenting of the alignment template is performed under an initial alignment mode of operation of the application executing on the device.
(Kriel, Fig. 3 shows an initial alignment; Fig. 4 shows the final alignment)
(On the other hand, Cluff teaches an electronically tunable camera system for alignment, “By iteratively repeating the alignment process, stereoscopic cameras (20, 22) of the system 10 may be electronically aligned, and so do not need to rely on a rigid structure for mounting the stereoscopic cameras”, [0064]; this system allows for periodically performing realignments after the initial alignment process; “alignment of the stereoscopic cameras can be performed on a continuous or periodic basis so that any misalignment due to temperature fluctuations, damage to the vehicle, or other causes of misalignment can be detected and corrected”, [0064]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Cluff into the modified system or method of Kriel, Wang and Murad in order to enable an automatic camera alignment system using electronically tunable cameras for periodic corrections of misalignment. The combination of Kriel, Wang, Murad and Cluff also teaches other enhanced capabilities.

Regarding claim 6, the combination of Kriel, Wang, Murad and Cluff teaches its/their respective base claim(s).
The combination further teaches the method of claim 5, further comprising:
providing data indicating a completion of the initial alignment mode of operation based on determining that the image data indicates that the device alignment matches the target alignment within a threshold alignment value.
(Kriel, Cluff, see comments on claim 5; Cluff, periodically repeating alignment processes after the first alignment)

Regarding claim 7, the combination of Kriel, Wang, Murad and Cluff teaches its/their respective base claim(s).
The combination further teaches the method of claim 6, further comprising:
after the completion of the initial alignment mode of operation, initiating a capture of additional image data from device;
processing the additional image data to determine that a quality of the additional image data meets a quality criterion associated with the application.
(Kriel, Cluff, see comments on claim 5)

Regarding claim 8, the combination of Kriel, Wang, Murad and Cluff teaches its/their respective base claim(s).
The combination further teaches the method of claim 7, further comprising:
initiating an active mode of operation for collecting application image data for the application using the device based on determining that the quality of additional image data meets an image quality criterion.
(Kriel, Cluff, see comments on claim 5; “When the horizontal orientation and vertical inclination are adjusted correctly, the camera is optimally oriented”, [0058]; after the alignment, the camera can be used normally to capture images for any applications)

Regarding claim 10, the combination of Kriel, Wang, Murad and Cluff teaches its/their respective base claim(s).
The combination further teaches the method of claim 6, further comprising:
after the completion of the initial alignment mode of operation, initiating a periodic alignment check of the device.
(Kriel, Cluff, see comments on claim 5; Cluff, periodically repeating alignment processes after the first alignment)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriel et al (US2014/0232871) in view of Wang et al (US2017/0256068) and further in view of Murad et al (US2019/0228235), Cluff et al (US2014/0168377)and Ribble et al (US9794552).

Regarding claim 9, the combination of Kriel, Wang, Murad and Cluff teaches its/their respective base claim(s).
The combination of Kriel, Wang, Murad, Cluff and Ribble teaches the method of claim 8, wherein the application image data is collected by the application for generating digital map data.
(Ribble, “vehicle event recorder 102 comprises map data”, c3:15-20)


Response to Arguments
Applicant's arguments filed on 5/4/2022 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				5/20/2022